By the Court.
There was no evidence to show any liability of the defendant for the injury which the plaintiff sustained. The injury was caused by one of the risks of the employment which the plaintiff assumed. Exceptions overruled.
*503Memorandum.
On the tenth day of November 1882, the Honorable Waldo Colburn, one of the Justices of the Superior Court, was appointed a justice of this court, in place of Mr. Justice Endicott resigned, and took his seat upon the bench on the fourteenth day of the same month, at the term of the court then held at Boston in the county of Suffolk.